Citation Nr: 0606938	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a digestive 
disorder, claimed as nervous stomach.

3.  Entitlement to service connection for a skin disorder, 
claimed as chloracne.

4.  Entitlement to service connection for peripheral vascular 
disease of the upper and lower extremities, claimed as 
secondary to the service-connected diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, claimed as 
secondary to the service-connected diabetes mellitus.  




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1967 to 
September 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 2001 and October 2002 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

The issues of entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities, 
entitlement to service connection for peripheral vascular 
disease of the upper and lower extremities, and entitlement 
to service connection for a skin disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran, who engaged in combat with the enemy during 
service in Vietnam, has a diagnosis of PTSD, medically linked 
to events in service.

2.  The competent and probative medical evidence of record 
does not demonstrate a current diagnosis of a digestive 
disorder, including a nervous stomach.

CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, PTSD was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

2.  A digestive disorder, claimed as nervous stomach, was not 
incurred in or aggravated by service, nor may a digestive 
disorder be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  See also 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

In the instant case, duty-to-assist letters were sent to the 
veteran in March 2001 and October 2002, prior to the 
unfavorable agency decisions.  As such, the Board finds no 
defect with regard to the timing of the notice.  

The March 2001 and October 2002 letters, along with 
subsequent letters sent to the veteran in January 2003, 
September 2003, and December 2005, notified the veteran of 
the evidence and information necessary to substantiate his 
claims for service connection.  The letters notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Furthermore, the December 2005 letter specifically 
requested that the veteran submit all evidence in his 
possession that pertained to his claim; and the veteran 
replied in January 2006 that he had no other information or 
evidence to give VA to substantiate his claims.  The Board 
concludes that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
VA medical records, VA examinations, some private records, 
and written statements and testimony from the veteran.  It 
does not appear that there are any other additional records 
that exist, or that are necessary to obtain, before 
proceeding to a decision in this case.  

VA regulations provide that VA will assist the veteran by 
providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record if VA 
determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i) (2005).  Based on the discussion 
below, the Board finds that it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i) (2005); 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Service Connection

The veteran claims that his digestive disorder and PTSD are 
the result of his military service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A.  PTSD

The veteran asserts that he developed PTSD as a result of 
stressful experiences during service in Vietnam.  

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 
and supported by findings on the examination report); 
credible supporting evidence that the claimed inservice 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the inservice 
stressor.  38 C.F.R. § 3.304(f) (2005).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 2002); see also Cohen v. Brown, 
10 Vet. App. 128, 138 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

The veteran's service medical records and service personnel 
records reveal that the veteran engaged in combat with the 
enemy.  In particular, the veteran's DD Form 214 reflects 
that the veteran was awarded the Combat Action Ribbon and the 
Vietnam Service Medal with Combat Insignia, which establishes 
his status as a combat veteran.  Therefore, his accounts of 
his in-service stressors are presumed credible.  See 
38 C.F.R. § 3.304(f) (2005).  The veteran reported that he 
received the Combat Action Ribbon for service in Vietnam 
because he was on security at Camp Eagle when it was overrun.  
The veteran's service medical records reveal that the 
veteran's left index finger was amputated.  The veteran 
reported that his unit was building a containment at Phu Tu, 
and they were being shelled every night.  At one point, 
during the construction, the veteran was startled by a 
gunshot, and he chopped off the end of his own left index 
finger.  The veteran went to the medics who eventually sent 
him to a hospital ship where the finger was patched; however, 
it became infected and was amputated shortly thereafter.

In support of the veteran's claim, his wife submitted a lay 
statement indicating that the veteran did not sleep soundly 
after returning home from Vietnam.  When she would wake him, 
he would have a violent reaction.  The veteran's wife also 
reported that the veteran had nightmares, with shaking and 
screaming episodes, and that he was not the same person when 
he came home from Vietnam.  

The Board notes that VA examinations in August 2001 and 
December 2004 show diagnoses of depressive disorder, and not 
PTSD.  Nevertheless, the December 2004 examination report 
indicates that the veteran had such as sleep disturbance, 
nightmares, flashbacks, exaggerated startle response and 
hypervigilance; symptoms commonly associated with PTSD.  

However, the evidence of record does reveal a current 
diagnosis of PTSD.  Specifically, a July 2004 mental health 
outpatient report from the veteran's treating psychiatrist 
notes an assessment of PTSD with symptoms of recurrent and 
intrusive recollections, recurrent dreams, feeling of 
reliving the experience, distress with reminding cues, 
persistent avoidance of stimuli that remind him of trauma, 
decreased interest and feeling of detachment, problems 
sleeping, problems with anger, problems concentrating, 
hypervigilance, exaggerated startle reaction, and impairment 
in functioning.  The Board notes that this diagnosis is from 
the veteran's treating doctor who, based on the record, 
assesses the veteran's mental health at least every 6 months, 
and who presumably has a complete understanding of the 
veteran's overall mental health.  

In sum, the evidence in this case shows that the veteran 
engaged in combat with the enemy and has a diagnosis of PTSD 
based on his combat experiences, although not all of the 
medical records show a diagnosis of PTSD.  The Board finds 
that the treating VA doctor's opinion to be more persuasive 
than the VA examinations. 

In light of the foregoing, the Board finds that, overall, the 
evidence is in relative equipoise, therefore the benefit of 
the doubt as contemplated by 38 U.S.C.A. § 5107 applies in 
this instance.  Service connection for PTSD is warranted.  As 
the evidence presented demonstrates that the criteria to 
establish a claim of entitlement to service connection for 
PTSD have been met, the appeal is granted.

B.  Digestive disorder

The veteran asserts that he has a nervous stomach that was 
incurred in or aggravated by active military service, and 
that he suffered from heartburn and indigestion since his 
return from Vietnam.  Service medical records reveal that the 
veteran was treated for nausea and vomiting in May 1970.  The 
impression was mild gastroenteritis.  The service medical 
records are negative for any complaints, findings or 
diagnosis of a chronic digestive disorder or nervous stomach, 
including treatment for heartburn or indigestion.  

The post-service evidence of record does not show treatment 
for, or a diagnosis of, a digestive disorder or nervous 
stomach, to include heartburn and/or indigestion.  Although 
an October 2002 VA examination to evaluate peripheral nerves 
shows a past history of gastroesophageal reflux disease 
(GERD), there is no diagnosis or treatment of this condition 
shown in the medical evidence of record.  While the veteran 
reported to the examiner that he had suffered from GERD in 
the past, there is no independent medical opinion 
definitively providing the date of onset and/or etiology of 
the veteran's claimed GERD.  Rather, the veteran's own 
rendition of his history was merely recorded without any 
supplementary independent medical opinion regarding the 
accuracy of that history.  Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute medical evidence of a diagnosis or the required 
nexus.  See LeShore v. Brown, 8 Vet. App. 407, 409 (1995).  
The recorded histories in the medical reports, therefore, do 
not constitute competent evidence of a current disability of 
GERD.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  It is now 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).

In this case, the medical evidence does not reveal the 
existence of a current digestive/nervous stomach disability.  
Accordingly, service connection for a digestive disorder 
and/or a nervous stomach is not warranted.  Furthermore, and 
more importantly, even if the veteran provided medical 
evidence showing a current diagnosis of GERD, or some other 
digestive disorder, the claim would still fail unless 
evidence of a medical nexus between any current disability 
and service was also produced.  Thus in sum, the medical 
evidence of record does not show in-service digestive/nervous 
stomach disability and there is no medical evidence of a 
nexus between any digestive disorder/nervous stomach, or 
GERD, and the veteran's period of military service.  In other 
words, in order for the veteran to prevail with regard to 
this claim of service connection, the veteran would have to 
provide evidence of a current digestive disorder and provide 
competent medical evidence showing a relationship of any 
current disorder to military service.  Thus far, this has not 
been accomplished.  The Board notes that VA's duty to assist 
is not a one-way street.  If the veteran wishes help, he 
cannot passively wait for it in those circumstances where his 
own actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002), 
38 C.F.R. § 4.3 (2005).  


ORDER

Service connection for PTSD is granted.  

Service connection for a digestive disorder, claimed as 
nervous stomach, is denied.  

REMAND

The veteran asserts that he developed a severe skin rash 
condition during service, which occurs quite frequently, with 
unusual boils along the area of his back.  The veteran 
maintains that the condition is chloracne.  The medical 
evidence of record includes a May 2002 VA treatment record 
noting a history of skin lesions on the veteran's nose and 
hands for many years.  A February 2003 VA treatment record 
notes that the veteran had one lesion on his right forearm 
with a scab.  It was mildly erythematous and not bleeding.  
However, a VA skin examination is not of record.

The veteran maintains that he suffers from peripheral 
neuropathy and peripheral vascular disease, which are 
secondary to the service-connected diabetes mellitus.  VA 
physicians stated that a contribution by the underlying 
diabetes mellitus [to the peripheral neuropathy] could not be 
excluded.  In Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court held that the term "disability" as used in 38 U.S.C.A. 
§§  1110, 1131, refers to impairment of earning capacity, and 
that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  

VA has the duty to secure an examination or opinion if there 
is competent evidence of record that the claimant has a 
current disability, which may be associated with service, but 
the record does not contain sufficient medical evidence to 
make a decision on this claim.  38 U.S.C.A. § 5103A(d).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The RO/AMC should contact the veteran 
and to request that he identify the 
names, addresses, and approximate dates 
of treatment for any VA and non-VA health 
care providers who treated him for a skin 
disorder, peripheral neuropathy and/or 
peripheral vascular disease.  After 
obtaining any necessary authorization 
from the veteran, the RO/AMC should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  After completion of #1 above, the 
veteran should be afforded VA skin 
examination to determine the current 
nature, extent, manifestations, and 
likely etiology of the veteran's skin 
disorder.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  The skin examiner 
should provide diagnosis of the veteran's 
current skin disorder; and if so, whether 
there is any relationship between the 
veteran's current skin disorder and 
service.  If a skin disorder is 
diagnosed, the examiner should opine as 
to whether any current skin disorder was 
very likely, at least as likely as not (a 
50 percent likelihood or greater), or 
highly unlikely  incurred in or 
aggravated by service.  
A complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided, 
that fact should be noted and the VA 
should explain in detail why securing the 
opinion is not possible.  

3.  After completion of #1 above, the 
veteran should be afforded VA 
neurological examination to determine the 
current nature, extent, manifestations, 
and likely etiology of the veteran's 
peripheral neuropathy, if any, and/or 
peripheral vascular disease, if any.  All 
indicated tests should be completed.  It 
is imperative that the examiner reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
The neurological examiner should first 
determine if the veteran has a current 
diagnosis of peripheral neuropathy and/or 
peripheral vascular disease.  Then, the 
examiner should provide an opinion as to 
whether it is very likely, as least as 
likely as not, or highly unlikely that 
the veteran's service-connected diabetes 
mellitus aggravates any current 
peripheral neuropathy and/or peripheral 
vascular disease, and/or whatever 
diagnosis is established for the burning 
and numbness of the bilateral upper and 
lower extremities and patchy facial 
numbness.  The examiner should also opine 
as to whether any current neurological 
disorder was at least as likely as not 
incurred in or aggravated by service.  If 
aggravation is established, the examiner 
should opine as to what level of 
disability is attributable to 
aggravation.  All medical opinions must 
be accompanied by a complete rationale 
based on sound medical principles.  

4.  The RO/AMC should then readjudicate 
the veteran's claims for entitlement to 
service connection for a skin disorder 
and for peripheral neuropathy and 
peripheral vascular disease.  The RO 
should specifically consider whether the 
veteran has a disability manifested by 
numbness and burning in the upper and 
lower extremities with patchy facial 
numbness that is aggravated by the 
service-connected diabetes mellitus, 
taking into consideration the provisions 
of 38 C.F.R. § 3.310(a) and the 
directives set forth in Allen regarding 
aggravation.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


